Exhibit 10.1

 

Modification to CRADA No. 26-97

July 2005

 

Modification to CRADA No. 26-97

July 15, 2005

 


APPENDIX A


 

The following research objectives are added to those described in Appendix A of
CRADA No. 26-97.

 

A.                                    Targeting of Interleukin-13 Receptor for
pediatric brain tumor therapy:  In contrast to malignant glioma in adults that
are predominantly supratentorial, pediatric tumors are also localized in
posterior fossa and brain stem.  Because of their location, Neurosurgcons are
unable to resect most of the tumor resulting in progressive disease with poor
prognosis.  As there is not much option available for these children, an urgent
search for innovative therapeutic measures is needed.  Recent studies have
demonstrated that 83% of 36 different pediatric brain tumor samples express
IL-13R[g136411kei001.jpg]2 chain when analyzed by immunohistochemical and
in-situ hybridization studies (Kawakami et al. Cancer 2004).  Although both
assays produced compatible results, quantitative difference in receptor density
between various samples is not known.  In addition, it is not known whether
IL-13 receptors in pediatric brain tumors are sensitive to cytotoxic effect of
IL-13-PE as adult glioma in vitro.  Furthermore, it is not known whether
IL-13-PE will be efficacious in these tumors in animal models of brain tumors in
vivo.  Previous studies have suggested that glioma cells expressing IL-13R are
highly sensitive to IL-13-PE.  As IL-13R-targeted cytotoxin [IL13-PE38QQR] is
being tested in PRECISE Phase 3 clinical trial in adult patients with recurrent
glioma, it will be of importance to study IL-13-PE in not only in vitro and in
vivo animal studies of pediatric brain tumors but also tested in patients to
address unmet medical need and to unravel antitumor activity of this important
molecule.

 

The following studies are planned to address important issues identified above:

 

1.                                       Analysis of IL-13 receptor expression
and type of receptors in additional patient derived samples.  Previous study
utilized limited number of pediatric tumor samples including glioma, low-grade
astrocytoma, giant cell tumor, mixed glioma and ganglioglioma.  Additional tumor
samples will be acquired from Cooperative Human Tissue Network (CHTN).  FDA IRB
(RIHSC) has approved our request.

 

2.                                       Identification on pediatric brain tumor
cell lines and isolation of primary cell cultures of tumors.  Tumor cell lines
derived from pediatric glioma, low-grade astrocytoma, giant cell tumor, mixed
glioma and ganglioglioma will be obtained from Commercial source or from
investigators.  In addition, primary cell cultures from surgical samples will be
generated.  These cells and cell lines will be tested for the expression of
IL-13R and sensitivity to IL-13-PE in vitro by various techniques established in
our laboratories.

 

1

--------------------------------------------------------------------------------


 

3.                                       Efficacy of IL-13-PE in Pediatric brain
tumor models:  The efficacy of IL-13PE will be evaluated in tumor bearing mice. 
Tumor cell lines derived from various tumors will be established as tumors in
immunodeficient mice.  These animals will be then treated with IL-13-PE by
various routes and schedules.  Initially, animals with subcutaneous flank tumors
will be treated and later intracranial tumor models will be treated.  Various
routes of administration of IL-13-PE including CED through a burr hole will be
evaluated.  Tumor shrinkage, response rate, and animal survival will be
analyzed.

 

These studies will provide scientific support for a pediatric brain tumor study
or tumors in addition to malignant glioma.

 

B.                                    Evaluation of synergistic therapeutic
efficacy of IL-13-PE with radiation therapy or with temozolamide:

 

Since radiation induced tumor cell stasis/death and IL-13-PE induced cell death
involve different mechanisms, it is possible that the combination of radiation
and IL-13-PE therapy may lead to combined or synergistic effect on glioma
cells.  As IL-13-PE is being studied in initially diagnosed glioma along with
radiation therapy to support development, additional in vitro and animal studies
should be performed to determine the optimal schedule of therapy with these two
modalities.  Similarly, since temozolomide (approved for glioma therapy) and
IL-13-PE will mediate therapeutic effect through different mechanisms, it is
also possible that the combination of both drugs may mediate combined or
synergistic effects.

 

Planned studies include:

 

1.                                       In vitro sublethal irradiation of
glioma cell lines followed by culture with IL-13-PE and conversely incubation
with IL-13-PE followed by irradiation will be performed and the growth, cell
viability and cytotoxicity to IL-13-PE will be assessed.  These studies have
already completed and the results show that prior irradiation although increase
IL-13Ralpha2 mRNA expression but it did not enhance sensitivity to IL-13-PE. 
Similarly, prior treatment with IL-13-PE did not enhance sensitivity to
irradiation.

 

2.                                       Concomitant radiation and IL-13-PE
incubation will also be performed in vitro and cell growth and protein synthesis
will be assessed.  Preliminary studies indicate that the combined radiation and
IL-13-PE incubation mediates enhanced antitumor effect in vitro when compared to
either modality alone.  Confirmatory studies are being performed and need
continued support to complete these studies, which are expected to be completed
by the end of the second quarter of 2005.

 

3.                                       Pre-treatment irradiation of
subcutaneous or intracranial glioma tumors followed by local delivery of
IL-13-PE are also planned that will be initiated in the beginning of 2005 and
expected to be completed by the end of third quarter of 2005.

 

2

--------------------------------------------------------------------------------


 

4.                                       Concomitant effect of temozolomide and
IL-13-PE in various glioma cell lines in vitro and the effect of
co-administration of temozolomide and IL-13-PE by various routes in subcutaneous
and intracranial tumors will continued to be evaluated.  Preliminary results
suggest that temozolomide synergies with IL-13-PE in mediating antitumor
activity in vitro and in vivo.  These studies are also expected to be completed
in 2005.

 

The following studies began in 2004 and are currently ongoing.  However, if
funds remain at the level proposed in Appendix C Revised. 2, they will not be
completed in the year 2005.

 

3.                                      Study of the mechanism of action of
delayed effect of IL-13-PE in normal brain:

 

Clinical studies have demonstrated that IL-13-PE can induce cytotoxic effect on
tumors when administered intratumorally.  In addition, intra-parenchyma
administration of IL-13-PE in normal brain with infiltrating glioma is very well
tolerated up to the dosage of 0.5 microgram/ml.  At 1.0 microgram/ml dose
limiting local toxicity has been observed.  In addition, in several patients
appearance of abnormal hyperintense signal on FLAIR images and new gadolinium
enhancing solid lesion with central hypointense area suggesting necrosis in
normal or infiltrated brain parenchyma have been observed between 4 and 8 weeks
following treatment.  This type of phenomenon has not been observed previously
as in all studies most rats or mice were sacrificed only several days after
IL-13-PE infusion.  No long term monitoring was performed after intraparenchymal
administration of IL-13-PE.  The following studies have been initiated that are
expected to lead to an understanding of the mechanism of this effect and develop
strategies to avoid this delayed effect of IL-13-PE.

 

Planned studies:

 

a.                                       Develop animal model in mice and rats
to simulate human clinical situation by intra parenchymal administration of
IL-13-PE.  Part of this study is completed and a manuscript has been accepted
for publication (Kawakami et al. J. Neurosurgery, December 2004).

 

b.                                      Study of brain tissue sections by
histology and immunohistochemisty harvested at various time points of IL-13-PE
administration.  Part of this study has also completed and described in a
manuscript accepted for publication (Kawakami et al. J. Neurosurgery,
December 2004).

 

c.                                       Identification of local or systemic
immune mechanism (if any) post IL-13-PE administration in normal brain.  In some
cases, animals will be immunosuppressed by whole body sub lethal irradiation to
determine the role of chemotherapy on this process in the clinic.  These studies
are yet to be initialed and expected to begin in first quarter 2005.

 

3

--------------------------------------------------------------------------------


 

d.                                      Identification of the role of cytokines
or other factors in this mechanism will be evaluated by microarray technology,
which is available at CBER.

 

4

--------------------------------------------------------------------------------


 

Appendix C-Revised.2

 

Financial and Staffing Contribution of the Parties:

 

This “Appendix C-Revised.2” replaces in full “Appendix C”, “Appendix C-Revised”
and “Appendix-C-Revised.1” that were attached to the FDA CRADA No. 26-97 entered
into by FDA and NeoPharm, Inc.  This Appendix C-Revised.2” will become effective
upon signing below by representatives of both FDA and NeoPharm, Inc.

 

Collaborator’s Contribution.

 

NeoPharm, Inc. will provide funding agreed upon in this “Appendix C-Revised.2”
at the level of $130,000.  The term of CRADA No. 26-97 is hereby extended
through April 30, 2006.

 

The funds will be used to recruit research personnel, purchase equipment,
laboratory supplies, animals, and reagents.  The PI will recruit one research
fellow for full-time participation in the CRADA project.

 

FDA will use the funds provided by NeoPharm for:

 

Personnel:

 

 

 

 

 

 

 

One Post-Doctoral Research Fellow (including overhead charges)

 

$

70,000

 

Annual Personnel Subtotal

 

$

70,000

 

 

 

 

 

Equipments:

 

 

 

Computer, software and printer

 

$

5,000

 

Chromatography columns and lab supplies to purify IL-13-PE

 

$

10,000

 

 

 

 

 

Estimated Subtotal

 

$

15,000

 

 

 

 

 

Supplies:

 

 

 

Purchase of immunodeficient animals

 

$

15,000

 

Tissue Histochemistry and Pathology & CBER Core Facility Services

 

$

5,000

 

Chemicals, Reagents, antibodies, enzymes, test kits, cytokines

 

$

20,000

 

Annual Supplies Subtotal

 

$

40,000

 

 

 

 

 

Travel:

 

 

 

Annual Travel Costs and Conference Fees for PI and a Fellow

 

$

5,000

 

 

 

 

 

Annual total for Personnel, Equipment, Supplies, and Travel

 

$

130,000

 

 

5

--------------------------------------------------------------------------------


 

FDA’S CONTRIBUTION

 

FTE:

PI Time

 

15

%

 

Technician Time

 

5

%

 

Staff Scientist Time

 

20

%

 

Post Doctoral Fellow Time

 

100

%

 

FDA Supplies:                             Some of the supplies will be purchased
with intramural budget allotted to the Puri laboratory:

 

FDA Equipment:

 

Some of the equipment needed for the collaboration are available in the
laboratory or have been purchased with funds provided by the Collaborator during
the first six years of the collaboration.

 

PI will have laboratory space to house one post-doctoral fellow and staff
scientist.

 

FDA will provide the PI, who has expertise in the field of molecular tumor
biology.  The PI will also provide onsite supervision of the fellows, laboratory
technician and staff scientist.  The PI will direct the work of the postdoctoral
fellow by planning experiments, assuring that the fellow performs the required
work in a professional manner, evaluate and interpret the experimental results
and prepare written progress reports for the Collaborator.

 

The Collaborator agrees that the PI has broad flexibility in the use, transfer
and disbursement of funds between the resource categories described above. 
Monies not spent in a given fiscal year will be carried over into the following
year.

 


SIGNATURES APPEAR ON THE NEXT PAGE

 

6

--------------------------------------------------------------------------------


 

FOR THE PHS:

 

 

 

 

 

  /s/ JESSE L. GOODMAN

 

8/8/05

 

 

Date

 

Jesse L. Goodman, M.D., M.P.H.

 

Director

 

Center for Biologics Evaluation and Research

 

Food and Drug Administration

 

 

 

Mailing Address for Notices:

 

 

 

Food and Drug Administration

 

Center for Biologics Evaluation and Research (HFM-544)

 

1401 Rockville Pike

 

Rockville, MD 20892

 

 

 

 

 

FOR THE COLLABORATOR:

 

 

 

 

 

  /s/ JEFFREY SHERMAN

 

7/25/05

 

 

Date

 

Dr. Jeff Sherman

 

Chief Medical Officer and Executive Vice President

 

 

 

 

 

/s/  LAWRENCE A. KENYON

 

7/25/05

 

 

Date

 

Larry Kenyon

 

Chief Financial Officer

 

 

Mailing Address for Notices:

 

NeoPharm, Inc.

150 Field Drive, Suite 195

Lake Forest, IL  60045

 

7

--------------------------------------------------------------------------------